Citation Nr: 1143036	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-49 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left arm soft tissue injury.

2.  Entitlement to service connection for a fracture of the left wrist.

3.  Entitlement to service connection for ulnar neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1984 with one year of prior active service shown on his DD Form 214.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In September 2008, the RO, in pertinent part, denied service connection for residuals of a left arm soft tissue injury because evidence received was not new and material.  In a December 2008 rating decision, the RO denied service connection for a fracture of the left wrist and denied service connection for ulnar neuropathy of the left upper extremity.
 
The Veteran testified at August 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed February 1999 rating decision, the RO denied service connection for residuals of a left arm soft tissue injury.  

2.  The evidence received since the February 1999 rating decision does not relate to an unestablished fact necessary to substantiate the claim for residuals of a left arm soft tissue injury. 

3.  A fracture of the left wrist is not etiologically related to active service.  

4.  Neurological findings consistent with ulnar neuropathy of the left upper extremity are not etiologically related to active service.  


CONCLUSION OF LAW

1.  The February 1999 rating decision, which denied service connection for residuals of a left arm soft tissue injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the February 1999 rating decision is not new and material; the claim for service connection for residuals of a left arm soft tissue injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011). 

3.  A fracture of the left wrist was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Ulnar neuropathy of the left upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In a November 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claims for service connection for a fracture of the left wrist and for ulnar neuropathy of the left upper extremity.  The Veteran was informed of evidence VA would reasonably seek to obtain, information and evidence for which the Veteran was responsible; and the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2008 and June 2008 letters addressed the Veteran's new and material evidence claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  It appears, however, that these notices were not received by the Veteran and were returned as undeliverable.  The Board finds, nonetheless, that this notice error was not prejudicial to the Veteran in this case.  The Veteran was clearly informed of the meaning of new and material evidence and was informed of the elements found to be insufficiently shown at the time of his last final denial of service connection in a September 2008 rating decision and in a November 2009 statement of the case.  Additional VCAA notice was sent in November 2008 to address the Veteran's new service connection claims; thus, the Veteran was notified of elements required to substantiate a claim for service connection generally.  The Veteran was afforded time to submit additional evidence in support of his claim.  Additionally, the Veteran and his representative appeared at an August 2011 travel Board hearing to give testimony on his present claims, to include his new and material evidence claim.  Given the nature of the Veteran's claim and the fact that he was provided the criteria required for reopening his claim, the Board finds that a reasonable person would have generally known about the requirements for reopening a claim and the evidence necessary to establish entitlement to the underlying claim.  Therefore, the Board finds that any error in failure to provide proper notice was not prejudicial.  Moreover, neither the Veteran nor his representative have alleged that any prejudice resulted from the VCAA notice error.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran's service treatment records, VA treatment records, and a Board hearing transcript have been associated with the claims file.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, there is no indication that the Veteran has a current disability related to a left arm soft tissue injury.  Additionally, as the Board will discuss in greater detail below, there is no medical evidence which indicates that a fracture of the left wrist or ulnar neuropathy of the left upper extremity may be associated with the Veteran's military service, and there is no credible evidence of continuity of symptomatology.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of the claim.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence

The RO previously considered and denied the Veteran's claim for service connection for residuals of a left arm soft tissue injury in a February 1999 rating decision.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384   (Fed. Cir. 1996). 

If new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers. 38 C.F.R. § 3.156(a) (2011). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West , 12 Vet. App. 312 (1999).  If the Board determines that the evidence received is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus v. Principi, 3 Vet. App. at 512. 

The last final rating decision addressing the Veteran's claimed residuals of a left arm soft tissue injury was in February 1999.  In that decision, the RO found that although there was a record of treatment in service for a left arm soft tissue injury, no permanent residual or chronic disability was shown by service treatment records or by evidence following service.  The RO found that in order to establish a well-grounded claim, it was necessary to provide evidence which demonstrated a permanent residual or chronic disability.  Therefore, the Board finds that new and material evidence in this case must indicate that the Veteran has a currently diagnosed disability related to his left arm soft tissue injury in service.  

Evidence received subsequent to the February 1999 rating decision, pertaining to the Veteran's claimed residuals of a left arm soft tissue injury, includes VA treatment records dated from 2007 to 2008; lay statements from the Veteran, and a August 2011 Board hearing transcript.  This evidence is new in that it has not previously been received and is not cumulative of evidence previously of record.  The Board finds that although the evidence received after the February 2009 rating decision is new, it is not material to the Veteran's claim.

Additional VA treatment records do not reflect any treatment or current diagnoses related to a soft tissue injury of the left arm.  The Veteran was seen for a left radius fracture and left arm numbness in 2008 after falling out of a tree in September 2008.  However, there was no indication that the Veteran had a left arm disability related to service.  Thus, the Board finds that VA treatment records are not material in this case.  

In lay statements and during the Veteran's Board hearing, the Veteran described his in-service injury.  He described left arm numbness or weakness which he believed was related to service, but indicated that he had not had any recent medical treatment for this.  He reported that he broke his wrist two years prior when he fell out of a tree.  The Veteran's lay testimony does not establish the presence of a currently diagnosed residuals of a soft tissue injury of the left arm.  While the Veteran described left arm numbness, there was no indication that the Veteran had a diagnosis or treatment related to such.  A fractured left wrist was not reported to have been incurred in service.  The Veteran has not provided competent evidence which relates a left arm disability to service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the Board finds that lay testimony and lay statements are not material in this case.  In light of the foregoing, the Board finds that new evidence received in this case does not relate to an unestablished fact necessary to substantiate the Veteran's claim for residuals of a left arm soft tissue injury and the claim to reopen must be denied. 

2.  A Fracture of the Left Wrist and Ulnar Neuropathy of the Left Upper Extremity

Service treatment records show that the Veteran was seen in October 1977 when he crushed his left shoulder in a tank accident.  Clinical records show that the Veteran crushed his left arm above the elbow under a search light on a M60AZ tank.  The Veteran had severe pain, moderate soft tissue swelling, and active range of motion in the left elbow.  He was assessed with a crush wound.  A later October 1977 report shows that the Veteran reported pains going up the arm as well as numbness in the 4th and 5th digits and up the outside of the arm.  An examination revealed abrasions of the mid upper arm, good muscle strength and good pulses.  X-rays were within normal limits.  Pinprick tests were equivocal and were not consistent.  The Veteran was assessed with a contusion.  Service treatment records dated from 1977 to 1984 do not reflect any further complaints related to the left shoulder or arm, and not reflect a left wrist fracture or injury in service.  An October 1984 separation examination did not reflect any complaints related to the left wrist and do not reflect any complaints related to pain or numbness in the left arm or hand.

VA treatment records dated in 1988, from 1993 to 1998, and in 2007 contain no complaints, diagnoses, or treatment related to a left wrist fracture or to pain or numbness in the left upper extremity.

A VA treatment report dated in September 2008 shows that the Veteran was helping a friend trim his tree that day.  He climbed onto a two-story level tree and as he reached to grab a tree limb trying to support himself, his arm slipped and he fell to the ground on the left side.  The treatment report shows that the Veteran landed primarily on his left arm and wrist, and also on his left knee.  His main complaint was left wrist pain, but he also had some pain in his left shoulder.  The Veteran had no numbness or weakness on objective examination.  There was swelling and tenderness noted to the left wrist; no swelling or tenderness was noted in the left elbow; there was mild tenderness at the left shoulder with full range of motion noted without difficulty.  X-ray of the left wrist and hand reflects a comminuted fracture of the distal radius.  X-ray of the left elbow reflects a possible fracture of the left medial epicondyle.  X-ray of the left shoulder revealed no fracture.  The Veteran also had a fracture of the left 5th rib.  

A November 2008 report shows that the Veteran presented with numbness in the left arm.  He reported that numbness had been present for about a month.  The Veteran had a fall and broke his left wrist.  Numbness was present mostly on the lateral side of the hand.  A neurological examination showed slight decrease to light touch.  The Veteran was assessed with left arm numbness.  The Veteran stated that he lost his grip which caused him to fall and break his wrist.  He reported numbness in the hand.  

The Veteran has provided lay statements and testimony in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In an October 2008 statement, the Veteran reported that he was injured in service between December 1979 and February 1980.  He reported that he was sitting on the loaders hatch of a tank, when without warning, a hydraulic line controlling the main gun tube on the tank went from a depressed position to a fully raised position pinning his left wrist and left upper arm.  He reported that he had left arm numbness since service and that he fell out of a tree and broke his left wrist because his left arm had gone numb.  

During an August 2011 Board hearing, the Veteran described his tank accident in service.  He reported that the accident occurred in October 1977 when he was leaning out of the tank when a searchlight clamped down on his arm and pinned him.  He was pinned down for about seven to ten minutes in the deltoid muscle area.  The Veteran indicated that he had numbness in his fingers at that time and he reported that numbness comes and goes. The Veteran indicated that he did not have any current treatment for left arm weakness and numbness.  The Veteran reported that he did not injure his left wrist in service.  He reported that he broke his wrist two years prior when he fell out of a tree.  He indicated that he did not have a left wrist disability prior to that time.  

The Veteran is competent to describe an injury which he sustained in service, and he is competent to describe his symptomatology and the chronicity of that symptomatology since service.  The Board finds, however, based on inaccuracies and inconsistencies shown by the record, that the Veteran's lay statements with respect to the occurrence of a left wrist injury in service, and his testimony as to the chronicity of left arm numbness since service are not credible.  

In October 2008, the Veteran reported sustaining an injury in 1979 or 1980 in which his left wrist and left upper arm were pinned under a hydraulic line of or main gun tube.  This injury was not shown by service treatment records which reflect an injury to the left arm occurring in October 1977.  In his latter Board testimony, the Veteran's report changed.  He instead indicated that he did not injure his left wrist in service, but only injured his left arm.  The Veteran has reported that numbness in the left arm and hand has been present since service, and that it comes and goes.  While the service treatment records shows a complaint of numbness in the 4th and 5th digits and up the outside of the left arm in October 1977, there are no subsequent complaints shown in service treatment records or in the post-service treatment records related to numbness in the left arm or hand until after the Veteran's September 2008 injury to the left arm, shoulder, and wrist when he fell out of a tree.  While the Veteran has reported that he fell out of the tree due to numbness in the left arm; his initial September 2008 report shows that his arm slipped, and there was no numbness or weakness noted on physical examination.  A November 2008 VA outpatient treatment record shows that the Veteran reported that he had numbness in the left upper extremity which started one month prior in conjunction with his fall.  The Veteran's hearing testimony is inconsistent with his prior reports, and his lay statements are additionally inconsistent with reports shown in service treatment records and in VA treatment records.  Due to these discrepancies, the Board finds that the Veteran is not credible in this case, and his lay statements are not probative.  The Board will, therefore, base its decision on the objective evidence of record.  

Service treatment records do not reflect a left wrist injury in service.  There were no in-service or post-service complaints related to the left wrist until September 2008.  VA treatment records show that the Veteran fractured his left radius when he fell out of a tree in September 2008.  A current fractured left wrist is not shown to be etiologically related to service.  Therefore, the Board finds that service connection for a left wrist fracture is not warranted.

Service treatment records show that the Veteran had a crushing injury to the left shoulder and arm above the elbow in October 1977 with subsequent complaints of shooting pain in the arm and numbness in the 4th and 5th digits, and up the outside of the arm.  However, the Veteran had no chronic residuals shown during the remaining six years of service, and no complaints were shown subsequent to service.  The earliest post-service evidence of a neurological disability of the left upper extremity was in October 2008, subsequent the Veteran's September 2008 injury to the left shoulder, arm, and wrist.  The Veteran reported numbness in the left arm with a duration of one month, since his September 2008 injury.  The Veteran had objective evidence of a slight decrease to light touch sensation in the left upper extremity.  Neurological findings in the left arm are not shown to be related to the Veteran's in-service injury which occurred 30 years prior.  Although the Veteran was shown to have neurological symptoms in service, these were not shown to be chronic.  There is not chronicity of symptomatology shown by credible evidence since service.  Current neurological findings consistent with ulnar neuropathy of the left upper extremity are not shown to be etiologically related to service.  Therefore, the Board finds that service connection for ulnar neuropathy of the left upper extremity is not warranted.

C.  Conclusion 

The preponderance of the evidence is against finding that the new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left arm soft tissue injury. 
 
A left wrist fracture was not incurred in service, and no nexus has been established by competent and credible evidence of between the Veteran's current disability and his military service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a left wrist fracture etiologically related to active service.  

Ulnar neuropathy of the left upper extremity was not incurred in service, and no nexus has been established by competent and credible evidence of between the Veteran's current disability and his military service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has ulnar neuropathy of the left upper extremity etiologically related to active service. 

The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

The application to reopen a claim of entitlement to service connection for residuals of a left arm soft tissue injury is denied.

Service connection for a left wrist fracture is denied.

Service connection for ulnar neuropathy of the left upper extremity is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


